                Case 2:15-cr-00035-JAM Document 85 Filed 08/18/20 Page 1 of 1


 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3
     E-mail: attyberdinella@gmail.com
 4   Phone: (559) 436-8000
     Fax: (559) 436-8900
 5
     Attorney for Defendant
 6   Clifford Abram McDowell
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                      ) Case No.: 2:15CR00035-1
                                                    )
11                   Respondent/Plaintiff,          ) ORDER TO SEAL DOCUMENTS
                                                    )
12            vs.                                   )
                                                    )
13   CLIFFORD ABRAM MCDOWELL,                       ) Hon. John A. Mendez, Presiding
                                                    )
                     Petitioner/Defendant.          )
14                                                  )
15
               Upon application of the Defendant Clifford Abram McDowell., through Counsel, and
16
      good cause being show as set forth in defendant's request to seal at docket 82,
17
              IT IS HEREBY ORDERED that Exhibits 1 through 12 to Defendant's August 17, 2020
18
     Emergency Motion To Reduce Sentence shall be SEALED until ordered unsealed by the Court.
19
              IT IS SO ORDERED
20

21
     Dated:    August 17, 2020                    /s/ John A. Mendez______________
22
                                                  Hon. John A. Mendez
23
                                                  United States District Court Judge
24                                                For the Eastern District of California
25

26

27

28

                                             Request to Seal - 1
